> roy-1947  

An unpub|ishlzd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT GF THE STATE OF NEVADA

 

CECILIA BETKER, AN INDIVIDUAL, l No. 62815
Appellant,
MAsoN s_ BRUTsoHY, AN F  l  
INDIVIDUAL,   
Respondent.

TRAc\E »<. uNoEM/\N

c\.l=.R PR couR'r
nEPuTY cLERK

ORDER DISMISSING APPEAL

The parties have filed a stipulation to dismiss this appeal. We
approve the stipulation and hereby dismiss this appeal. As provided in
the stipulation, each party shall bear their ovvn costs and fees. NRAP

42(b).
It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

cZ)\/»<,d@»' ,
B : /\»WW"V“/jc>/

0

cc: Hon. Brent T. Adams, District Judge
Madelyn Shipman, Settlement Judge
Douglas K. Fermoile
Durney & Brennan/Reno
Washoe District Court Clerk

SuPREME CounT
oF
NEvAoA

CLERK’S ORDER

1b - 2 bO/£